Citation Nr: 1761139	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  17-35 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity.  

3.  Entitlement to an earlier effective date prior to November 18, 2014, for the grant of entitlement to service connection for bilateral lower extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran has active duty service in the United States Army from October 1951 to August 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's radiculopathy of the left lower extremity manifested by pain and reduced sensation with mild incomplete paralysis of the left leg.

2.  Throughout the period on appeal, the Veteran's radiculopathy of the right lower extremity manifested by pain and reduced sensation with mild incomplete paralysis of the right leg.

3.  November 18, 2014, was the first date that the Veteran's radiculopathy of the bilateral lower extremities was diagnosed.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.124(a), Diagnostic Code 8520 (2017).   

2.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.124(a), Diagnostic Code 8520.   

3.  The criteria for an effective date prior to November 18, 2014, for the grant of service connection for right lower extremity radiculopathy, are not met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the November 2017 Appellant's Brief, the Veteran's representative argued that the examination from November 2014 was too old to adequately evaluate the disability.  In this regard, the Veteran was examined in May 2016 and findings were made regarding the symptomatology and severity of his radiculopathy.  In addition, there is no allegation from the Veteran or indication in the record that the Veteran's disability has worsened since his last examination.  Thus, the Board finds that further examination is not necessary.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral lower extremity radiculopathy has been rated as 10 percent disabling as of November 18, 2014, the date entitlement arose.  Throughout the duration of the appeal, the Veteran has contended that he is entitled to a higher disability rating.  

The Veteran's disability is rated as paralysis of the sciatic nerve under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  Sciatic nerve disability is rated as follows:  80 percent for complete paralysis of the nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Ratings can also be assigned for incomplete paralysis of the nerve.  When incomplete paralysis is severe with marked muscular atrophy a 60 percent rating is assigned, if moderately severe a 40 percent rating is assigned, if moderate a 20 percent rating is assigned, and if mild a 10 percent rating is assigned.  

Following a review of the record, the Board finds that ratings in excess of 10 percent are not warranted for the Veteran's left and right lower extremity radiculopathy, as the evidence more nearly approximates mild incomplete paralysis of the sciatic nerves.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Veteran underwent a VA spine examination in July 2014, a few months prior to the effective dat for the grant of service connection.  Examination of the lower extremities revealed normal strength, reflexes and sensation, with the exception of decreased sensation in the foot/toes bilaterally.  The Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  The examiner specifically found that neither lower extremity was affected by radiculopathy.  

In November 2014 the Veteran underwent an EMG nerve conduction study by a private treatment provider.  After the study, the treatment provider indicated that there were signs of a mild lower lumbar radiculopathy, most pronounced at the right L4 and left L5 nerve root levels.  

The Veteran had minimal treatment for this disability, and in May 2016 he underwent VA examination in connection with another spinal disability claim.  During the physical examination the Veteran had full muscle strength in the lower extremities with normal reflexes in the knees but hypoactive reflexes in the ankles.  His sensation was normal and his straight leg raise test was negative bilaterally.  Nonetheless, the Veteran did report mild numbness in the bilateral lower extremities.  The VA examiner noted that the Veteran had bilateral sciatic nerve involvement, but that the severity of radiculopathy for each side was mild.  There were no other neurologic abnormalities noted, and the Veteran did not require an assistive device for ambulation.  

Overall the Board finds that the evidence is consistent with a 10 percent disability rating for each lower extremity.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520.  The Veteran has reported ongoing pain and diminished sensation in the lower extremities.  At the Veteran's VA examinations he has some evidence of mildly reduced reflexes, but he also exhibited full strength in the lower extremities and no muscle atrophy.  Despite the Veteran's contentions to the contrary, the Board finds that the physical examination findings show only mild deficits consistent with a 10 percent disability rating for each lower extremity.  It is noteworthy that none of the Veteran's treatment providers has described the Veteran's radiculopathy as anything other than mild in severity.  To the contrary, the July 2014 examination report shows no radiculopathy, the November 2014 EMG report indicates mild lower lumbar radiculopathy, and the May 2016 examination report shows mild radiculopathy.  

Accordingly, the Board finds that the evidence more nearly approximates mild incomplete paralysis of the sciatic nerve of the left and right lower extremities, consistent with the assigned 10 percent disability ratings.  A higher schedular rating is not warranted as the symptoms described above reflect no more than mild incomplete paralysis. 

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his bilateral lower extremity radiculopathy.  The symptomatology noted in the medical and lay evidence during this period has been adequately addressed by the 10 percent evaluations assigned and does not more nearly approximate the criteria for a higher schedular evaluation at any time during the relevant period on appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also Hart, 21 Vet. App. 505. 

Earlier Effective Date

The Board finds that the earliest effective date the Veteran could receive for his bilateral radiculopathy disability would be November 18, 2014.  As noted, the Veteran has had ongoing VA treatment for his spinal disability but he has had no findings of radiculopathy prior to November 18, 2014.  The Board notes that the Veteran did not make a specific claim for radiculopathy, but the AOJ inferred a claim for radiculopathy in the May 2016 rating decision.  There was no prior correspondence pertaining to radiculopathy prior to that time.  The provisions of 38 C.F.R. § 3.400 commence with the notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is later.  In this case, the earliest date would be when entitlement arose, which was when the radiculopathy diagnosis was rendered in November 2014.  As no diagnosis of lumbar radiculopathy was rendered prior to November 18, 2014, an earlier effective date is not warranted.  

The Board recognizes that the Veteran also has a pending appeal regarding entitlement to service connection for peripheral neuropathy.  The present decision is solely focused on the service-connected radiculopathy.  Radiculopathy, as opposed to other neurological conditions affecting the lower extremities, is not shown until November 2014.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).











      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity is denied.  

Entitlement to an earlier effective date prior to November 18, 2014, for the grant of entitlement to service connection for bilateral lower extremity radiculopathy is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


